Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective September 13, 1974 because he lost his employment through misconduct in connection therewith. Eliminating all hearsay matters complained of by claimant, the instant record still contains substantial evidentiary support for the board’s findings that claimant was given a leave of absence by his employer for the stated purpose of returning his brother’s body to Haiti for burial; that his brother was in fact interred in Brooklyn on the following day; that he never notified his employer of this change in circumstance, and that claimant failed to report for work on the day scheduled for his return from the leave without satisfactory explanation. From the foregoing circumstances, the board was amply warranted in concluding that claimant’s conduct rose to the level of misconduct contemplated by Matter of James (Levine) (34 NY2d 491) for he effectively set his own period of employment without giving notice of when he would return to work (id., p 497). Decision affirmed, without costs. Koreman, P. J., Greenblott, Kane, Herlihy and Reynolds, JJ., concur.